Citation Nr: 9906613	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-00 551	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for diverticulosis or 
diverticulitis.  

2.  Entitlement to an increased rating for the service-
connected gouty arthritis, currently rated 20 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected hypertension, currently rated 10 percent disabling  

4.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.  

5.  Entitlement to an increased (compensable) rating for the 
service-connected nephrolithiasis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the RO.  

The veteran, during his hearing before a Hearing Officer at 
the RO in May 1997, asserted that he is entitled to service 
connection for gastritis.  As the issue has not yet been 
addressed, it is referred to the RO for appropriate action.  

(The issues involving the claims for increase are the 
subjects of the Remand portion of this document.)  



FINDING OF FACT

The veteran has presented evidence of a plausible claim that 
he might now suffer from disability manifested by 
diverticulosis due to service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for 
diverticulosis has been presented.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the service medical records shows that, 
in January 1958, the veteran complained of heartburn.  
Gastritis or ulcer was diagnosed.  In April 1961, the veteran 
complained of epigastric burning of several year's duration.  
Gastritis, rule out peptic ulcer was diagnosed.  In May 1961, 
an upper gastrointestinal series was normal.  In February 
1964, the veteran complained of rectal bleeding of one week's 
duration and left lower quadrant discomfort of one month's 
duration.  A history of epigastric burning was given, but a 
gastrointestinal examination was negative.  An examination of 
the abdomen found no tenderness, mass or rebound.  In 
December 1965, the veteran complained of heartburn.  In 
September 1969, the veteran complained of intermittent right 
abdominal pain, slightly loose stools, nocturia and increased 
urinary frequency for the past two days.  In August 1971, an 
upper gastrointestinal series was normal.  During the 
veteran's service, he repeatedly complained of abdominal pain 
related to renal calculi.  The next day, the examiner stated 
that the veteran may have chronic prostatitis.  In connection 
with the service retirement examination in July 1972, it was 
noted by way of history that the veteran had had "possible 
diverticulosis" in New London in 1963.  

The post-service medical evidence shows that the veteran was 
hospitalized from February to March 1985 for chest pain and 
syncope.  A history of diverticulosis was noted and 
diverticulosis was one of the diagnoses made on discharge.  
Subsequent medical records reveal diagnoses of diverticulitis 
and diverticulosis.  

In a letter dated in February 1993, a fellow serviceman 
stated that he remembered that the veteran had a severe 
episode of rectal bleeding in February 1964 which was 
eventually diagnosed as diverticulosis.  

The applicant bears the burden of submitting "evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992).  Once the appellant submits a well-grounded claim, 
the VA has a "duty to assist" him.  "If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For a claim to be well grounded, there must be competent 
evidence of (a) a current disability supported by a medical 
diagnosis, (b) incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence, and 
(c) a nexus between the in service injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d. 604 
(Fed. Cir. 1996) (table).

The entry on the veteran's retirement examination in 1972 of 
"possible diverticulosis" in 1963 satisfies the second 
prong of the Caluza test (an inservice disease).  The veteran 
or his fellow serviceman, as lay witnesses, are also 
competent to state what they observed, i.e., that the veteran 
had gastrointestinal symptomatology in service and 
thereafter.  The medical evidence also serves to establish 
that the veteran has received medical attention for 
diverticulosis or diverticulitis since his period of active 
service.  Given this evidence, the Board finds that the 
veteran has presented a plausible claim that he might be 
suffering from current disability manifested by 
diverticulosis or diverticulitis due to disease or injury 
which was incurred in or aggravated by service.  Hence, a 
well-grounded claim has been submitted in the Board's 
opinion.  



ORDER

As a well-grounded claim of service connection for 
diverticulosis or diverticulitis has been submitted, the 
appeal to this extent is allowed subject to the further as 
discussed hereinbelow.  



REMAND

Since the Board has determined that the veteran has submitted 
a well-grounded claim of service connection for 
diverticulosis or diverticulitis, the RO must conduct a 
merits review of this matter.  This also means that VA now 
has a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The Court has 
held this duty includes performing an adequate VA medical 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Since the veteran has not been afforded a VA examination 
concerning this claim, the RO should schedule him for such an 
examination.  All other indicated development should be 
undertaken in this regard.  

The VA duty to assist includes the conduct of VA examinations 
where the record does not adequately reveal the current state 
of the claimant's disabilities.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The veteran was not afforded a VA 
examinations regarding his increased rating claims during the 
course of this appeal.  Therefore, he should be afforded VA 
examinations to determine the current severity of his 
service-connected gouty arthritis, hypertension, hemorrhoids 
and nephrolithiasis.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the information necessary to 
acquire all medical records referable to 
treatment of his service-connected 
disorders since 1996 and the claimed 
diverticulosis or diverticulitis since 
service.  Based on his response, the RO 
should obtain copies of all records from 
any identified treatment source and 
associate them with the claims folder.  

2.  After the above development has been 
completed, the veteran should be afforded 
VA examinations to determine the current 
extent of service-connected gouty 
arthritis, hypertension, hemorrhoids and 
nephrolithiasis.  All special studies and 
tests should be undertaken.  The claims 
folder should be made available to the 
examiners for review.  

3.  The veteran also should be afforded 
VA examination to determine the current 
extent and likely etiology of the claimed 
diverticulosis or diverticulitis.  All 
special studies and tests should be 
undertaken.  The claims folder should be 
made available to the examiners for 
review.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current disability 
manifested by diverticulosis or 
diverticulitis due to disease or injury 
which was incurred in or aggravated by 
service.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  This 
should include de novo consideration of 
the well-grounded claim of service 
connection for diverticulosis or 
diverticulitis.  All indicated 
development should be undertaken in this 
regard.  If any benefit sought on appeal 
remains denied then the veteran and his 
representative should provided with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

- 7 -


- 9 -


